DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 03/03/2021.  Claims 1-16 are still pending in the present application.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
8.	Claims 1-7, 9-15 are rejected under 35 U.S.C. 103 as being un-patentable over Kim et al Patent Application No. :( US 2020/0015311 A1) hereinafter referred as Kim, in view of 3GPP 24.501 V15.0.0 (2018-06) 3rd generation Partnership project  Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for 5G System (5GS); Stage 3 (Release 15).
For claim 1, Kim discloses a method, comprising: receiving a 5G session management (5GSM) message from a network entity by a user equipment (UE) in a mobile communication network (paragraph [0400], lines 1-4), wherein the 5GSM message corresponds to a Protocol Data Unit (PDU) session procedure associated with a PDU session identity (PSI) (paragraphs [0010], lines 1-3). However, Kim disclose all the subject matter of the claimed invention with the exemption of the determining whether the PSI value is valid for the corresponding PDU session procedure; upon detecting the PSI value is unassigned or reserved, then the UE ignores the 5GSM message; and otherwise, a PSI mismatch for the PDU session procedure upon detecting the PSI value indicates the PDU session is in PDU SESSION INACTIVE state, then the UE transmits a 5GSM status message to the network including a cause information element (IE) in response to the PSI mismatch  as recited in claim 1.
(table 9.10.3.40.1 under PDU session status information element) and (under PDU session status information element) and Annex B cause values for 5GS session management B.1 cause # 81); and otherwise, a PSI mismatch for the PDU session procedure upon detecting the PSI value indicates the PDU session is in PDU SESSION INACTIVE state (7.3.1 procedure transaction identity (a) (1) discloses the PSI mismatch after being rejected), then the UE transmits a 5GSM status message to the network including a cause information element (IE) in response to the PSI mismatch (7.3.1 procedure transaction identity (a) (2) discloses the PSI mismatch after being rejected and the message  included on the 5GSM). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining whether the PSI value is valid for the corresponding PDU session procedure; upon detecting the PSI value is unassigned or reserved, then the UE ignores the 5GSM message; and otherwise, a PSI mismatch for the PDU session procedure upon detecting the PSI value indicates the PDU session is in PDU SESSION INACTIVE state, then the UE transmits a 5GSM status message to the network including a cause information element (IE) in response to the PSI mismatch   as taught by 3GPP into the method for processing  NAS Message in wireless communication system and apparatus of Kim.   
The determining whether the PSI value is valid for the corresponding PDU session procedure; upon detecting the PSI value is unassigned or reserved, then the UE ignores the 5GSM message; and otherwise, a PSI mismatch for the PDU session procedure upon detecting the PSI value indicates the PDU session is in PDU SESSION INACTIVE state, then the UE transmits a 5GSM status message to the network including a cause information element (IE) in response to the PSI mismatch  can be modify/implemented by combining the determining whether the PSI value is valid for the corresponding PDU session procedure; upon detecting the PSI value is unassigned or reserved, then the UE ignores the 5GSM message; and otherwise, a PSI mismatch for the PDU session procedure upon detecting the PSI value indicates the PDU session is in PDU SESSION INACTIVE state, then the UE transmits a 5GSM status message to the network including a cause information element (IE) in response to the PSI mismatch  with the device. This process is implemented as a hardware solution or as firmware solutions of 3GPP into the method for processing NAS Message in wireless communication system and apparatus of Kim. As 
For claim 2, Kim discloses the method, wherein the 5GSM status message contains a cause value that indicates "invalid PDU session identity”) (paragraphs [0422], lines 1-5).  
For claim 3, Kim discloses the method, wherein the UE remains in a current PDU session state upon transmitting the 5GSM status message (paragraphs [0417], lines 1-9).  
For claim 4, Kim discloses the method, wherein the 5GSM message comprises a PDU SESSION ESTABLISHMENT ACCEPT message, a PDU SESSION ESTABLISHMENT REJECT message, a PDU SESSION AUTHENTICATION COMMAND message, a PDU SESSION AUTHENTICATION RESULT message, a PDU SESSION MODIFICATION COMMAND message, a PDU SESSION MODIFICATION REJECT message, 15MDT-439PATENT a PDU SESSION RELEASE COMMAND message, and a PDU SESSION RELEASE REJECT message) (paragraphs [00498], lines 1-6).  
For claim 5, Kim discloses the method, wherein the UE ignores the 5GSM message and remains in a current PDU session state without transmitting any 5GSM status message (paragraphs [0220], lines 1-10).  
For claim 6, Kim discloses the method, wherein the 5GSM message comprises a PDU SESSION MODIFICATION COMMAND message) (paragraphs [0094], lines 1-4), and the PSI value indicates the PDU session is in PDU SESSION INACTIVE state (paragraphs [0370], lines 1-3).  
For claim 7, Kim discloses the method, wherein the UE remains in PDU SESSION MODIFICATION PENDING state upon transmitting the 5GSM status message (paragraphs [0094], lines 1-3).  
For claim 9, Kim discloses an User Equipment (UE), comprising: a receiver that receives a 5G session management (5GSM) message from a network entity in a mobile communication network (paragraph [0400], lines 1-4), wherein the 5GSM message corresponds to a Protocol Data Unit (PDU) session procedure associated with a PDU session identity (PSI) (paragraphs [0010], lines 1-3). However, Kim disclose all the subject matter of the claimed invention with the determining a PSI mismatch for the PDU session procedure in response to detecting the PSI value indicates the PDU session is in PDU 16MDT-439PATENT SESSION INACTIVE state , wherein the UE ignores the 5GSM message upon detecting the PSI value is unassigned or reserved as recited in claim 9.
3GPP from the same or analogous art teaches the a PSI handling circuit that determines whether the PSI value is valid for the corresponding PDU session procedure (table 9.10.4.1 under 5GSM lines 1-2); a transmitter that transmits a 5GSM status message to the network including a cause information element (IE) upon determining a PSI mismatch for the PDU session procedure in response to detecting the PSI value indicates the PDU session is in PDU 16MDT-439PATENT SESSION INACTIVE state (7.3.1 procedure transaction identity (a) (2) discloses the PSI mismatch after being rejected and the message  included on the 5GSM), wherein the UE ignores the 5GSM message upon detecting the PSI value is unassigned or reserved (7.3.1 procedure transaction identity (a) (1) discloses the PSI mismatch after being rejected).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the PSI handling circuit that determines whether the PSI value is valid for the corresponding PDU session procedure; a transmitter that transmits a 5GSM status message to the network including a cause information element (IE) determining a PSI mismatch for the PDU session procedure in response to upon detecting the PSI value indicates the PDU session is in PDU 16MDT-439PATENT SESSION INACTIVE state, wherein the UE ignores the 5GSM message upon detecting the PSI value is unassigned or reserved as taught by 3GPP into the method for processing  NAS Message in wireless communication system and apparatus of Kim.   
The PSI handling circuit that determines whether the PSI value is valid for the corresponding PDU session procedure; a transmitter that transmits a 5GSM status message to the network including a cause information element (IE) determining a PSI mismatch for the PDU session procedure in response to upon detecting the PSI value indicates the PDU session is in PDU 16MDT-439PATENT SESSION INACTIVE state, wherein the UE ignores the 5GSM message upon detecting the PSI value is unassigned or reserved can be modify/implemented by combining the PSI handling circuit that determines whether the PSI value is valid for the corresponding PDU session procedure; a transmitter that transmits a 5GSM status message to the network including a cause information determining a PSI mismatch for the PDU session procedure in response to upon detecting the PSI value indicates the PDU session is in PDU 16MDT-439PATENT SESSION INACTIVE state, wherein the UE ignores the 5GSM message upon detecting the PSI value is unassigned or reserved with the device. This process is implemented as a hardware solution or as firmware solutions of 3GPP into the method for processing NAS Message in wireless communication system and apparatus of Kim. As disclosed in 3GPP, the motivation for the combination would be to use the PSI value that is valid for the corresponding PDU session procedure the UE ignores the 5GSM message. The PSI value indicates the PDU session is in PDU SESSION INACTIVE state, then the UE transmits a 5GSM status message to the network that will help the network to identify the inactivity of the packet data unit in the 5GSM that will help the device to connect and communicate faster.   
For claim 10, Kim discloses the UE, wherein the 5GSM status message contains a cause value that indicates "invalid PDU session identity" (paragraphs [0422], lines 1-5).
For claim 11, Kim discloses the UE, wherein the UE remains in a current PDU session state upon transmitting the 5GSM status message (paragraphs [0417], lines 1-9).
For claim 12, Kim discloses the UE, wherein the 5GSM message comprises a PDU SESSION ESTABLISHMENT ACCEPT message, a PDU SESSION ESTABLISHMENT REJECT message, a PDU SESSION AUTHENTICATION COMMAND message, a PDU SESSION AUTHENTICATION RESULT message, a PDU SESSION MODIFICATION COMMAND message, a PDU SESSION MODIFICATION REJECT message, a PDU SESSION RELEASE COMMAND message, and a PDU SESSION RELEASE REJECT message (paragraphs [00498], lines 1-6).
For claim 13, Kim discloses the UE, wherein the UE ignores the 5GSM message and remains in a current PDU session state without transmitting any 5GSM status message (paragraphs [0220], lines 1-10).
For claim 14, Kim discloses the UE, wherein the 5GSM message comprises a PDU SESSION MODIFICATION COMMAND message (paragraphs [0094], lines 1-4), and the PSI value indicates the PDU session is in PDU SESSION INACTIVE state (paragraphs [0370], lines 1-3).
For claim 15, Kim discloses the UE, wherein the UE remains in PDU SESSION MODIFICATION PENDING state upon transmitting the 5GSM status message (paragraphs [0094], lines 1-3).        
Allowable Subject Matter
9.	Claims 8 and 16 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant's arguments filed on 03/03/2021 with respect to claims 1 and 9 have been fully considered but they are not persuasive.
Applicant asserts that 3GPP does not teach in claims 1 and 9, "PSI value is unassigned or reserved ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification).
In response to the preceding argument examiner respectfully submits that 3GPP teaches "PSI value is unassigned or reserved ". 3GPP teaches the on the page 158 in the figure 6.2.1.4 the transactions related command (PTI=unassigned) also when the invalid PTI value, 5GSM cause is used by the network or UE to indicate that the PTI provided to it is unassigned or reserved. Therefore,   the PSI value is unassigned or reserved
Applicant asserts that 3GPP does not teach in claims 1 and 9, “The UE transmits a 5GSM status message to the network including a cause information element (IE) in response to the PSI mismatch”. However, the Examiner respectfully disagrees with such assertion. (See below for further clarification).
In response to the preceding argument examiner respectfully submits that 3GPP teaches “the UE transmits a 5GSM status message to the network including a cause information element (IE) in response to the PSI mismatch”. 3GPP teaches the UE-requested 5GSM procedures shall apply for handling an unknown, erroneous, or unforeseen PTI received in a 5GSM message In case the UE receives a PDU SESSION MODIFICATION COMMAND message in which the PTI value is an assigned value that does not match any PTI in use 1) if the UE detects that this command is a network retransmission of an already accepted request (see sub clause 6.3.2.3), the UE shall respond with a PDU SESSION MODIFICATION COMPLETE message; or 2) otherwise, the UE shall respond with a PDU SESSION MODIFICATION COMMAND REJECT message including 5GSM cause #47 "PTI mismatch". Therefore,   in response to the PSI mismatch the UE transmits a 5GSM status message including a cause information element (IE).
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642